 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH BALES,                                No. 2:18-cv-1714 JAM DB
12                      Plaintiff,
13           v.                                       ORDER
14    COUNTY OF EL DORADO,
15                      Defendant.
16

17          This action came before the undersigned on November 15, 2019, for hearing of plaintiff’s

18   motion to compel. Attorney Jonathan Cherne appeared telephonically on behalf of the plaintiff.

19   Attorney Christine Maloney appeared in person on behalf of the defendant.

20          Upon consideration of the arguments on file and those made at the hearing, and for the

21   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s October 25, 2019 motion to compel is (ECF No. 36) is granted in part and

23   denied in part;

24          2. Plaintiff’s motion to compel as to RFP No. 9 is granted entirely;

25          3. Plaintiff’s motion to compel as to RFP No. 53 is granted as modified by plaintiff in the

26   parties’ joint statement to be limited to emails of Teri Monterosso and Timothy Pappas;

27   ////

28   ////
                                                      1
 1           4. Plaintiff’s motion to compel as to RFP No. 47, RFP No. 48, and RFP No. 49 are

 2   granted as modified by plaintiff’s proposed limitations reflected in the parties’ joint statement and

 3   further limited to documents related to claims of retaliation;

 4           5. Plaintiff’s motion to compel is denied without prejudice as to RFP Nos. 10, 11, 33, 36,

 5   43, 44, 45, 46, and 701;

 6           6. Within twenty-one days of the date of this order defendant shall produce a privilege log

 7   to plaintiff2; and

 8           7. Within twenty-one days of the date of this order defendant shall produce responsive

 9   documents in compliance with this order.

10   Dated: November 15, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB\orders\orders.civil\bales1714.oah.111519
24

25   1
       With respect to RFP No. 33, RFP No. 43, RFP No. 44, RFP No. 45, RFP No. 46, and RFP No.
26   70 plaintiff stated that defendant has supplemented its responses and “documents will be coming
     soon.” (ECF No. 37 at 12, 15-17, 25.) Thus, plaintiff will need to determine what, if any, dispute
27   remains with respect to these requests after receipt of defendant’s documents.
     2
       The privilege log should account for the 2017 investigative report unless that document is
28   produced to plaintiff.
                                                        2
